UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

--- x
UNITED STATES OF AMERICA,
17 Cr. 151 (AJN)
- -against- ORDER
ROBERT PIZARRO,
Defendant.
wane ~ Xx

 

 

 

Upon the application of the defendant, Robert Pizarro, by and through his
attorneys, Elizabeth E. Macedonio, Louis Freeman and Carla Sanderson, the Court
hereby orders that the Ortiz Funeral Home shall provide, forthwith, any and all
records relating to funeral services for Rosemary Pizarro - Date of Birth I
Rosemary Pizarro passed on March 26, 2016.

These records shall be supplied to attorney Elizabeth E. Macedonio, 40
Fulton Street, 23 Floor, New York, NY 10038. Electronic copies can be sent to
Ms. Macedonio at Elizabeth@MacedonioLaw.com Ms. Macedonio can be reached
at 212-235-5494.

Dated: New York, New York
May 2018

 

United States District Judge
